Citation Nr: 0927363	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  03-29 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
September 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2002 by the 
Department of Veteran Affairs (VA) Muskogee, Oklahoma 
Regional Office (RO).

The Board previously remanded this claim in November 2006, 
March 2008, and December 2008.

The appellant was scheduled to appear for a Travel Board 
hearing in November 2008; however, she failed to report for 
this hearing and no request for postponement has been 
received.  Therefore, her hearing request is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2008).


FINDINGS OF FACT

1.  The Veteran's account of her stressors is credible and 
generally supported by the evidence of record.  

2.  The Veteran has a current diagnosis of PTSD, based in 
part on her in service personal assaults. 


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

The analysis may be stated briefly.  As indicated above the 
Veteran served on active duty from February 1970 to September 
1970.  During this service, the Veteran relays an account of 
an attempted rape while stationed at Fort McClellan, Alabama, 
where she was encouraged not to pursue any legal action 
against her assailant.  The Veteran also reports being 
subject unwanted sexual advances, while stationed at Fort 
Belvoir, Virginia and again being encouraged not to pursue 
any legal action against her assailant.  In response to these 
stressful events, the Veteran indicates that she 
intentionally got pregnant to extricate herself for any 
further harassment.  

Appropriate inquiry with the US Army Crime Records Center and 
the Anniston, Alabama Police Department was made by VA, but 
no reports from either agency were available concerning the 
Veteran's account of her attack.  Nevertheless, the Veteran's 
account of in service stressors has been consistent, as a 
July 1994 VA treatment record and a July 2005 PTSD Stressor 
Statement both contain consistent accounts of the Veteran's 
in service stressors.  Moreover, the July 1994 VA treatment 
record pre-dates the Veteran's October 2001 claim, making her 
account of stressors more credible.  Additionally, the 
Veteran's DD-214 indicates the reason and authority for the 
Veteran's Discharge was Army Regulation 635-200, Chapter 8, 
Section II, which details the Separation of Enlisted Women, 
due to pregnancy.  Further, the July 2005 statement from the 
Veteran's sister provides an account of the Veteran's 
reactions to her assaults, which also is consistent with the 
history set out in the July 1994 VA treatment record.  This 
also is a factor that tends to support the Veteran's account.  
See 38 C.F.R. § 3.304(f)(3).  Though not definitive, these 
factors taken together weigh in favor of corroborating the 
Veteran's account of in service stressors.  The Board finds 
the Veteran's account of events credible, and a February 2007 
VA examination confirms that the Veteran meets the DSM-IV 
criteria for PTSD, with the diagnosis related in part to her 
claimed service stressors.  

With the resolution of any reasonable doubt in the unique 
circumstances of this case in favor of the Veteran, the Board 
concludes that the criteria to establish service connection 
for PTSD are met.


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


